Quillian, Judge.
The instant appeal was filed in this court on October 2, 1969. The enumeration of errors was sent by regular mail and was filed on October 23, 1969. Rules 13 and 15 of the Court of Appeals provide that the enumeration of errors must be filed within 20 days after the appeal is docketed in this court. Provision is made relative to the date of filing enumeration of errors sent by registered or certified mail in which instance the date shown on the envelope or registered receipt is considered the date of filing. Rule 15 (a). However, there is no exception with regard to one sent by regular mail, which must be received within the time required. Rentfrow v. Smith, 225 Ga. 493 (169 SE2d 807). While there is a stipulation that the mailing of the enumeration of errors by ordinary rather than certified or registered mail was due *88to providential cause, no facts are set forth which would enable this court to determine under Rule 13 (a) the existence “of providential cause occurring within the time specified.” Thus, the appeal is
Submitted January 5, 1970
Decided January 30, 1970.
Marson G. Dunaway, Jr., for appellant.
Wayne W. Gammon, for appellee.

Dismissed.


Bell, C. J., and Whitman, J., concur.